                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   *
                                                   *
                                                   *
 UNITED STATES OF AMERICA,                         *
                                                   *
                v.                                 *      Civil Action No. 19-cr-10104-ADB-1
                                                   *
 DIOVANNI CARTER.                                  *
                                                   *
                                                   *
                                                   *

                  MEMORANDUM AND ORDER ON DEFENDANT’S
                 MOTION FOR REVOCATION OF DETENTION ORDER

BURROUGHS, D.J.

       Diovanni Carter (“Carter”) is one of three defendants indicted on charges stemming from

the March 27, 2019 robbery of a T-Mobile store in Brockton that escalated into to a police chase

during which the perpetrators fired their weapons at police officers from their getaway car. The

indictment charges Carter with conspiring to interfere with commerce by threat or violence in

violation of 18 U.S.C. § 1951(a); interfering with commerce by threat or violence in violation of

18 U.S.C. § 1951(a); discharging, brandishing, using, and carrying a firearm during a crime of

violence under 18 U.S.C. § 924(c)(1)(A); and being a felon in possession of a firearm and

ammunition in violation of 18 U.S.C. § 922(g)(1).

       At Carter’s arraignment on April 5, 2019, the government moved for detention. The

Court held a detention hearing on April 22, 2019. On May 3, 2019, Magistrate Judge Hennessey

granted the government’s motion to detain, finding that Carter was a flight risk and that his

“release would pose a serious danger to the community” based on his significant criminal history

and the nature of the charged offense. [ECF No. 32 at 6, 9].
       On September 11, 2019, a grand jury returned a superceding indictment against Carter

which added an additional felon-in-possession count. [ECF No. 55]. On September 19, 2019,

Carter moved to revoke the detention order. [ECF No. 61]. On October 1, 2019, the government

opposed. [ECF No. 81]. For the reasons explained herein, Carter’s motion to revoke the

detention order [ECF No. 61] is DENIED.

I.     BACKGROUND

       On January 26, 2019, three men armed with handguns robbed a T-Mobile store in

Brockton. [ECF No. 86-1]. Two of the men entered the store, pointed their firearms at the store

clerk, and directed him to the back of the store where the inventory was kept. [Id.]. As the clerk

entered the security code to access the back room that contained the store’s inventory, one of the

armed men struck the clerk in the head with his firearm. [ECF No. 86-1; Apr. 22, 2019 Hr’g Tr.

at 13]. The third man later entered the store and proceeded to the inventory room. [ECF No. 86-

1]. The men then stole approximately $20,000 worth of cell phones and tablets and $4,500 in

currency. [Apr. 22, 2019 Hr’g Tr. at 10]. Carter remained outside of the store in the getaway

car, a white Chevy Malibu, which was rented in his name. [Id. at 15, 19, 39, 62–63].

       Unbeknownst to the perpetrators, one of the stolen electronic devices was a GPS tracking

device that provided real-time tracking information to T-Mobile’s security company. [Id. at 16–

19]. The tracking information was reported to the Brockton Police Department, who intercepted

the getaway car in a residential neighborhood and attempted to stop the car and apprehend the

perpetrators. [Id.]. According to the lead officer in pursuit, the perpetrators began shooting at

the police cruisers. [Id. at 21–28]. The City of Brockton’s ShotSpotter system, which monitors

and records sound frequencies of gunfire, reported a total of nine gunshots fired at the time of the

incident, close to where the officers were pursuing the perpetrators. [ECF No. 86-3 at 4–7].




                                                 2
        The perpetrators abandoned the getaway car in the residential neighborhood and ditched

their weapons throughout the neighborhood as they ran away. [Apr. 22, 2019 Hr’g Tr. at 23–27].

The three men who had entered the T-Mobile store were apprehended that night. [Id. at 29–35].

Officers subsequently searched the car and found mail addressed to Carter and a Hertz rental

agreement that identified him as the authorized operator of the vehicle. [Id. at 36–39]. Officers

also found Carter’s fingerprint on the car’s rear passenger door. [Id. at 56]. A warrant was

issued for Carter’s arrest.

        By following up on the phone number associated with the Hertz rental car, officers were

able to find Carter’s email address and obtain his Google search history. [Id. at 40–42, 56–62].

On the morning of the arrest, a Google account associated with Carter’s email address was used

to search for the location of local T-Mobile stores. [Id. at 56–62]. The account was also used to

search for news reports of the robbery in the hours after the other suspects were apprehended.

[Id.]. One of the apprehended perpetrators, who subsequently identified Carter, has told the

government that Carter orchestrated the robbery, drove the getaway car, and provided one of the

firearms. [Id. at 9–15, 62–65, 78–80]. Finally, cell site location information associated with

Carter’s phone number suggests that he was within a few hundred meters of the T-Mobile store

at the time of the robbery. [Id. at 47–50; ECF No. 86-16].

II.     DISCUSSION

        The Court reviews the Magistrate Judge’s pretrial detention order de novo. United States

v. Marquez, 113 F. Supp. 2d 125, 127 (D. Mass. 2000) (citing United States v. Tortora, 922 F.2d

880, 882 n.4 (1st Cir. 1990)). To support pretrial detention, the government must demonstrate

(1) by a preponderance of the evidence that the defendant poses a flight risk, or (2) by clear and

convincing evidence that the defendant is a danger to the community. See United States v.




                                                 3
Patriarca, 948 F.2d 789, 792–93 (1st Cir. 1991). As a general rule, the Court must determine

whether any condition or combination of conditions will assure the defendant’s appearance and

the safety of people in the community. 18 U.S.C. § 3142(e). Where a grand jury has found

probable cause to believe that a defendant committed an offense under § 924(c), however, “it

shall be presumed that no condition or combination of conditions will reasonably assure the

appearance of the person as required and safety of the community . . . .” 18 U.S.C.

§ 3142(e)(3)(B). That presumption shifts the burden to the defendant, who must introduce

“some evidence” to the contrary. United States v. O’Brien, 895 F.2d 810, 815 (1st Cir. 1990)

(quoting United States v. Jessup, 757 F.2d 378, 381 (1st Cir. 1985)). Even if a defendant

provides evidence to rebut this presumption, the presumption “continues to operate as one factor

to be considered by the court in determining whether the defendant must be detained, with the

government continuing to bear the burden of proving that no condition or combination of

conditions short of detention would assure the defendant’s appearance and protect the

community. Id.

       In determining whether pre-trial detention is appropriate, the Court must consider the

factors articulated in 18 U.S.C. § 3142(g): the nature of the offense, including whether the

offense is a crime of violence or involved the use of a firearm; the weight of the evidence against

the defendant; the defendant’s criminal history; and the risk of danger to the community if the

defendant was to be released. 18 U.S.C. § 3142(g)(1–4).

       Carter argues that the Court could ensure his appearance and the community’s safety

through a combination of his staying with his grandmother and the Court imposing GPS

monitoring and a curfew, or house arrest. [ECF No. 62 at 6–7]. The Court disagrees and finds




                                                 4
that detention is necessary to reasonably assure Carter’s appearance and the safety of the

community.

       First, the nature of the offense and the weight of the evidence against Carter supports

pretrial detention. A grand jury has found probable cause to believe that Carter participated in a

robbery, which included the use of firearms, threatening a store clerk, and shooting at police

during a subsequent chase. This determination of probable cause is bolstered by the testimony of

a cooperating co-defendant who claims that Carter orchestrated the robbery and provided one of

the firearms. His testimony is corroborated by other evidence, including GPS tracking location

information, cell-site location information, and Carter’s internet search history. Although Carter

is not personally accused of threatening or assaulting the T-Mobile store clerk, there is evidence

that he provided one of the firearms and even more compelling evidence that he led the police on

a motor vehicle chase through a residential neighborhood while his co-conspirators

indiscriminately fired bullets from the car. The strength of this evidence and the nature of the

charged offense are more than sufficient to establish dangerousness.

       Further, the Court finds that Carter’s criminal history supports the conclusion that he

poses both a risk of flight and a danger to the community. Though the Court understands that

Carter’s most recent conviction was more than six years ago, his criminal history is nonetheless

significant. It includes multiple firearms possession offenses, accusations of domestic violence

and murder, confrontational incidents with police officers, and “an allegation with some support,

that as recently as July 2018, [Carter] fired shots in the direction of three individuals” [ECF No.

10 at 9; ECF No. 86-19 at 11–16], all of which suggest that he could pose a danger to the

community if released. In terms of his risk of flight, Carter’s criminal history evidences a

repeated failure to respect legal authority, which suggests a willingness to flee if the opportunity




                                                 5
 presents itself. As examples, he has frequently fled from the police, attempted to disrupt police

 investigations, and much of the conduct underlying his convictions seemingly took place while

 Carter was on pretrial release or probation. [ECF No. 86-19 at 11–16].

III.    CONCLUSION

        In sum, the government has demonstrated by clear and convincing evidence that Carter is

 a danger to the community and by the preponderance of the evidence that Carter poses a risk of

 flight. Accordingly, Carter’s motion for revocation of his detention order [ECF No. 61] is

 DENIED.

        SO ORDERED.

 October 25, 2019                                             /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 6
